Citation Nr: 1703493	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-13 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Raynaud's disease.  

2.  Entitlement to an initial rating in excess of 20 percent prior to April 6, 2016, for reactive arthritis of the bilateral feet and ankles, bilateral shoulders, bilateral hips, right knee, and cervical spine.  

3.  Entitlement to an initial rating in excess of 10 percent for reactive arthritis of the cervical spine.  

4.  Entitlement to an initial rating in excess of 10 percent for reactive arthritis of the left hip effective April 6, 2016.  

5.  Entitlement to an initial rating in excess of 10 percent for reactive arthritis of the right hip effective April 6, 2016.  

6.  Entitlement to an initial rating in excess of 10 percent for reactive arthritis of the right (dominant) shoulder effective April 6, 2016.  

7.  Entitlement to a compensable initial rating for reactive arthritis of the right ankle effective April 6, 2016.  

8.  Entitlement to a compensable initial rating for reactive arthritis of the left ankle effective April 6, 2016.  

9.  Entitlement to a compensable initial rating for hallux valgus with small plantae calcaneal enthesophytes of the right foot effective April 6, 2016.  

10.  Entitlement to a compensable initial rating for hallux valgus of the left foot effective April 6, 2016.  

11.  Entitlement to a compensable initial rating for arthritis of the right knee effective April 6, 2016.  

12.  Entitlement to a compensable initial rating for arthritis of the left knee effective April 6, 2016.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1999 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In the aforementioned September 2008 rating decision, the RO denied service connection for Raynaud's syndrome, and in the aforementioned December 2009 rating decision, the RO granted service connection for reactive arthritis, and assigned a 20 percent disability rating from January 10, 2008, the date of the Veteran's claim for service connection.  The Veteran appealed both these decisions, and in a May 2012 decision, the Board denied entitlement to an initial rating in excess of 20 percent, and continued the denial of service connection for Raynaud's disease.  

The Veteran appealed the Board's May 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court vacated the Board's decision to the extent that it denied entitlement to a rating in excess of 20 percent for reactive arthritis, and denied service connection for Raynaud's disease, and remanded the case for readjudication in compliance with directives specified in a March 2013 Joint Motion for Partial Remand (Joint Motion).  The case was returned to the Board for further appellate action, at which time it was again remanded by the Board for further development.  

In February 2014, January 2015, and June 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.  

As part of its adjudication of the increased rating claim for reactive arthritis, the RO separated the Veteran's single disability rating for reactive arthritis into separate awards for arthritis of the cervical spine, bilateral hips, knees, ankles, and feet, and right shoulder.  These awards were made effective from April 6, 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Arthritis of Multiple Joints

Remand is unfortunately needed again to afford the Veteran a new VA examination or examinations.  Specifically, remand is needed for new VA examinations compliant with a recent precedential decision of the United States Court of Appeals for Veterans Claims (Court).  In that case, Correia v. McDonald, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  28 Vet. App. 158 (2016).  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

In this case, the Veteran was afforded VA examinations of the cervical spine, bilateral hips, knees, ankles, and feet, and right shoulder on multiple occasions during the pendency of this appeal.  None of these examinations, including the most recent April 2016 VA examinations, provided separate findings for passive verses active motion, in both weight-bearing and nonweight-bearing.  Accordingly, new examinations are necessary.

Raynaud's Disease

In its June 2015 remand, the Board ordered the Veteran be afforded a VA examination and opinion to determine the etiology of his current Raynaud's disease.  An April 2016 examination was subsequently afforded the Veteran.  The examiner, a VA physician, reviewed the claims file and observed the Veteran was diagnosed by a private physician with "very mild Raynaud's" in January 2004 and "some Raynaud's" in April 2004.  Upon examination, however, the Veteran denied "any symptoms consistent with Raynaud's disease."  Thus, the examiner concluded that Raynaud's disease had resolved, as such a disorder "was not currently present," according to the examiner.  Within the same examination report, however, the examiner checked "Yes" in response to the question of whether the Veteran currently had Raynaud's disease.  No opinion was provided regarding whether Raynaud's disease had its onset during service, or was etiologically related to any disease, injury, or incident therein.  No opinion was also provided regarding whether Raynaud's disease was caused or aggravated by the service-connected reactive arthritis of multiple joints.  

The Board finds this examination insufficient.  Specifically, it is unclear from the examiner's notations whether the Veteran had Raynaud's disease in the past (i.e., prior to the date of the Veteran's claim) and it is now resolved, whether the Veteran had Raynaud's disease at any point in time during the appeal period (since his 2008 claim) but is now resolved, or whether it is the case that the Veteran still has Raynaud's disease but the symptoms from Raynaud's disease has merely subsided.   In light of this, and the failure to provide the etiological opinions requested by the Board in June 2015 warrants another remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of the service-connected joints currently on appeal, the cervical spine, bilateral hips, knees, ankles, and feet, and right shoulder.  The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's affected joints. 

Range of motion for each joint should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

 If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

2.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed Raynaud's disease.  The examiner should review the claims folder and note such review in the examination report or addendum.  Any testing deemed necessary should be performed.

After reviewing the file the examiner should offer opinions on the following.  

a) The examiner should clearly delineate whether the Veteran has or had during the pendency of this appeal a disorder of the hands and/or feet, manifested by poor circulation, including Raynaud's disease.  

In providing this opinion the examiner should indicate whether the Veteran:

i) had Raynaud's disease in the past (i.e., prior to the January 2008 date of the Veteran's claim) and it is now resolved, or 

ii) had Raynaud's disease at any point in time during the appeal period (any time since January 2008) but is now resolved

iii) whether the Veteran still has Raynaud's disease but the symptoms from Raynaud's disease has merely subsided

b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed Raynaud's disease originated while the Veteran was serving on active duty, manifested to a compensable degree within a year thereafter, or is otherwise etiologically related to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that any currently diagnosed Raynaud's disease was caused or aggravated by, or is a symptom of, the Veteran's service-connected reactive arthritis.  A complete rationale should be given for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

